internal_revenue_service department of the treasury index number washington dc person to contact number release date telephone number refer reply to cc dom corp plr-116057-99 date date company state x business y esop m family a b pension_trust date d we respond to your date request for rulings on certain federal_income_tax consequences of a series of proposed transactions the rulings given in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party verification of this information may be required as part of the audit process summary of facts company is a state x corporation engaged in business y the outstanding_stock of company consists of a par_value nonredeemable common_stock b par_value redeemable series a esop common_stock and three other classes of stock not relevant here the common_stock is held by members of the m family directly or through corporations or trusts of which m family members are the primary beneficiaries and by pension_trust the common_stock has one vote per share may receive dividends if plr-116057-99 declared and generally is transferable only within the m family group the series a esop common_stock is held by the company esop an employee_stock_ownership_plan described under sec_401 and sec_4975 of the internal_revenue_code the esop_stock has one vote per share pays a preferential_dividend along with certain other dividends and has a liquidation preference on date d more than seven years before the date of the taxpayer’s request for rulings some common_stock holders exchanged common_stock for series a esop common_stock proposed transactions to increase the amount of company stock held by its esop company proposes the following transactions i company’s board_of directors will authorize a new series b esop common_stock the series b esop common_stock will have rights and par_value identical to those of the series a esop common_stock except that it will not pay a preference dividend ii company will offer to exchange series b esop common_stock shares for an equal number of outstanding common_stock shares the exchange_offer the shareholders who accept the exchange_offer are the exchanging shareholders and the exchanges collectively are the exchange iii the esop then will offer to purchase shares of series b esop common_stock from the exchanging shareholders the esop purchase offer because an exchanging shareholder must accept the esop purchase offer all of the series b stock will be held by the esop after the transactions company will make the exchange_offer after receiving this letter_ruling and an opinion of fair_market_value from an independent appraisal firm company may make similar offers in the future representations company has made the following representations concerning the proposed transactions a company and its shareholders each will pay its his or her own expenses if any incurred in the proposed transactions b none of company’s outstanding_stock is sec_306 stock within the meaning of sec_306 plr-116057-99 c the fair_market_value of the shares received by each exchanging shareholder in the exchange will approximately equal the fair_market_value of the shares surrendered d company has no plan or intention to redeem or otherwise reacquire any of the stock issued in the exchange e company will continue its business operations after the proposed transactions f except for i certain rights in stock other than common_stock series a esop common_stock and series b esop common_stock to convert the stock into shares of stock other than the common or esop_stock and ii de_minimis stock appreciation rights held by certain employees that can be converted into stock other than the common or esop_stock company will not have outstanding any stock_options warrants convertible securities or any other right that is convertible into any class of stock_or_securities of company g company is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 rulings based solely on the information submitted and the representations set forth above we rule as follows the exchange will qualify as a reorganization under sec_368 company will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by company on receiving common_stock from an exchanging shareholder in the exchange sec_1032 no gain_or_loss will be recognized by an exchanging shareholder on receiving series b esop common_stock in the exchange sec_354 the basis of the series b esop common_stock received by an exchanging shareholder will equal the basis of the common_stock surrendered in the exchange sec_358 the holding_period of the series b esop common_stock received by an exchanging shareholder will include the period during which the common_stock surrendered in the exchange was held provided the stock surrendered was held as a capital_asset on the date of the exchange sec_1223 plr-116057-99 the exchange will not be treated as a distribution_of_property to which sec_301 applies by reason of sec_305 and sec_305 the exchange will not cause the exchange on date d of common_stock shares for series a esop common_stock shares to be treated as a distribution_of_property to which sec_301 applies by reason of sec_305 and sec_305 caveats we express no opinion on the federal_income_tax treatment of the proposed transactions under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed on the tax consequences of a the sale of series b esop common_stock by an exchanging shareholder to the esop described above in step iii or b any future offering similar to the exchange_offer separate letter_ruling certain issues under sec_409 of the code are the subject of a separate ruling letter from the tax_exempt_and_government_entities_division t ep ra t4 issued on date procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent each taxpayer involved in the transactions should attach a copy of this letter to the taxpayer's federal_income_tax return for the taxable_year in which the transactions are completed in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer by wayne t murray sincerely assistant chief_counsel corporate senior technician reviewer branch
